DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Claim Objections
Claim 26 is objected to because of the following informalities:  Claim 26 is shown as dependent on claim 1, which has been cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-22, 24, 26-29, 31 and 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okura et al  (US PG Pub. No. 2019/0031954, previously cited).
Regarding Claim 20, Okura discloses: A resin composition comprising a base resin (matrix, ¶ [0010], line 3) comprising a fluorine-containing resin (Polytetrafluoroethylene ¶ [0072], line 9) , and a fluorine-free resin (phenolic resin and/or silicone, last line of paragraph [0072]. Also ¶ [0071] in the last 2 lines states that any combination of the polymers is allowable. Does not teach against 2 resins, one with fluorine, one without) and quantum dots (¶ [0058], last 2 lines) that are crystalline nanoparticle phosphors (this is a definition of quantum dots), 
Regarding Claim 21, Okura discloses: wherein the fluorine- containing resin is at least one selected from fluoropolymers (polytetrafluoroethylene, ¶ [0072], line 9)., fluorinated cyclic compounds, and fluorinated copolymers   .  
Regarding Claim 22, Okura discloses: wherein the fluorine- containing resin has at least one structural unit selected from the following general formulae 1 to 7:
 (-CF2-CF2-) (1); 
(-CF2-CF(O-R)-) (2)
 where R represents a perfluoroalkyl group;   -3-New U.S. Patent Application F F F F F F
    PNG
    media_image1.png
    167
    252
    media_image1.png
    Greyscale

  
(FORMULA NOT COPIABLE, SEE CLAIM SHEET)
(Applicant discloses in the specification and claim 24 that polytetrafluoroethylene meets this criteria. Also, see Lensvelt et al (US PG Pub. No. 2002/0173568), paragraph [0024], CF2-CF2, formula 1)
Regarding Claim 24, Okura discloses: wherein the fluorine- containing resin is a polymer selected from polytetrafluoroethylene , ¶ [0072], line 9)..
Regarding Claim 26, Okura discloses: wherein the fluorine-free resin includes at least one or more resins selected from an epoxy resin.
Regarding Claim 27, Okura discloses: A wavelength conversion material formed from the resin composition (see title).
Regarding Claim 28, Okura discloses: wherein the wavelength conversion material is a wavelength conversion material for LED (see title).  
Regarding Claim 29, Okura discloses: A wavelength conversion film comprising a wavelength conversion layer formed from the resin composition (as recited in the previous claims, it is a conversion film for an LED that includes a fluoro resin and quantum dots) .  
Regarding Claim 31, Okura discloses: wherein the wavelength conversion film comprises a single layer of the wavelength conversion layer (no other materials are disclosed on it or under it).  
Regarding Claims 33, Okura discloses:  wherein the wavelength conversion film is a wavelength conversion film for LED (title).  
Regarding Claims 34-35, Okura discloses: An LED device comprising the wavelength conversion material (title)  
---------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Okura (954) in view of O’Hare (WIPO Pub. Nol. 2006/072782, copy previously provided).
Regarding Claim 23, Okura discloses: wherein the fluorine-containing resin is a copolymer having at least one structural unit selected from the general formulae 1 to 7 (polytetrafluoroethylene. ¶ [0088] discloses it can be copolymerized with epoxy or urethane resins]), and the copolymer is any of a block copolymer, an alternating copolymer, a random copolymer, and a graft copolymer.  
O’Hare teaches a water resistant well sealing binder of (PTFE) and epoxy resin in the form of block or graft copolymers (page 3, lines 16-23).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a block or graft copolymer of epoxy and (PTFE), as taught by O’Hare, to provide a water resistant matrix for Okura and  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
--------------------------------------------------------------------------------------------	
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Okura (954) in view of Cho et al (US PG Pub. No. 2018/0105658, previously cited). .
Regarding Claim 30, Okura discloses: A wavelength conversion film (title) 
Cho teaches that in a quantum dot polymer composite  phase separation can occur and would probably occur in the composite of Okura.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have partial phase separation in the composite QD/polymer laminate of Okura, as confirmed by Cho, since this naturally occurs when mixing Qd’s with polymers.
---------------------------------------------------------------------------------------------------
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Okura (954) in view of Yuan et al (US PG Pub. No. 2012/0138874, previously cited).
Regarding Claim 32, Okura fails to disclose: wherein the wavelength conversion film has a laminate structure comprising the wavelength conversion layer and transparent films on both sides of the wavelength conversion layer.  
Yuan teaches in paragraph [0067], near the end) laminating a protective layer on the substrate (under) or on the wavelength conversion area. Although Yuan does not specifically teach on both sides, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the lamination on both sides to maximize protection of the phosphor material. Since the phosphor is light emitting, the material has to be transparent and it would be obvious to use the same transparent film on both sides to realize an economy of materials and to simplify the fabrication process.
---------------------------------------------------------------------------------------------------
Claims 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Okura (954) in view of Wang et al (US PG Pub. No. 2007/0229736, previously cited) 

Regarding Claim 36, Okura fails to disclose: a backlight unit comprising the wavelength conversion film.  
Wang teaches, at least in figure 5: a backlight unit (210,220, ¶ [0020], the LCD being lit is above 220) comprising the wavelength conversion film (220, ¶ [0020]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the wavelength conversion unit of Okura in a backlighting structure, as taught by Wang, since it simply involves combining prior art elements according to known methods to yield predictable results (MPEP 2143 lA)
Regarding Claim 37, Okura fails to disclose: a backlight unit comprising the LED.
Wang teaches, at least in figure 5: a backlight unit (210/220) comprising the LED (212, ¶ [0020])).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the LED of Okura in a backlighting structure, as taught by Wang, since it simply involves combining prior art elements according to known methods to yield predictable results (MPEP 2143 lA)
Regarding Claim 38, Okura fails to disclose: an image display apparatus comprising the wavelength conversion film.  
Wang teaches, at least in figure 5: an image display apparatus (title, LCD) comprising the wavelength conversion film (220).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the wavelength conversion film of Okura in an image display apparatus, as taught by Wang, since it simply involves combining prior art elements according to known methods to yield predictable results (MPEP 2143 lA)
Regarding Claim 39, Okura fails to disclose: an image display apparatus comprising the backlight unit
Wang teaches, at least in figure 5: an image display apparatus (LCD, title) comprising the backlight unit (210/220)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use a backlight containing the wavelength conversion film of Okura in a backlight for  an image display apparatus, as taught by Wang, since it simply involves combining prior art elements according to known methods to yield predictable results (MPEP 2143 lA)
------------------------------------------------------------------------------------------------
.Response to Arguments
Applicant’s arguments presented 07/08/2022 are moot in light of applicant’s amendment of claim 1 to incorporate claim 25. Furthermore, applicant argues that Okura does not envision the combination of the two resins with quantum dots.
Examiner disagrees; see rejection above. Applicant’s arguments are not persuasive; therefore this office action is made final.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879